Name: Council DecisionÃ 2014/727/CFSP of 20 October 2014 amending DecisionÃ 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: Africa;  international affairs;  international trade
 Date Published: 2014-10-21

 21.10.2014 EN Official Journal of the European Union L 301/30 COUNCIL DECISION 2014/727/CFSP of 20 October 2014 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP (1). (2) On 27 June 2014, the Sanctions Committee established pursuant to United Nations Security Council Resolution (UNSCR) 1970 (2011) concerning Libya updated the list of individuals and entities subject to restrictive measures. The lists set out in Annexes I and III to Decision 2011/137/CFSP should therefore be amended accordingly. (3) On 27 August 2014, the United Nations Security Council adopted UNSCR 2174 (2014), extending the application of the travel ban and asset freeze measures as set out in paragraph 22 of UNSCR 1970 (2011) and paragraph 23 of UNSCR 1973 (2011). (4) In addition, UNSCR 2174 (2014) amends the scope of the arms embargo imposed by paragraph 9 of UNSCR 1970 (2011), paragraph 13 of UNSCR 2009 (2011) and paragraphs 9 and 10 of UNSCR 2095 (2013). It is therefore necessary to amend Decision 2011/137/CFSP in order to further clarify the scope of the arms embargo. (5) Decision 2011/137/CFSP should therefore be amended accordingly. (6) Further action by the Union is needed in order to implement certain of these amendments, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: (1) Article 2 is replaced by the following: Article 2 1. Article 1 shall not apply to: (a) the supply, sale or transfer of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use; (b) the provision of technical assistance, training or other assistance, including personnel, related to such equipment; (c) the provision of financial assistance related to such equipment. 2. Article 1 shall not apply to: (a) the supply, sale or transfer of arms and related materiel; (b) the provision of technical assistance, training or other assistance, including personnel, related to such equipment; (c) the provision of financial assistance related to such equipment, as approved in advance by the Committee established pursuant to paragraph 24 of UNSCR 1970 (2011) ( the Committee ). 3. Article 1 shall not apply to the supply, sale or transfer of small arms, light weapons and related materiel, temporarily exported to Libya for the sole use of United Nations (UN) personnel, representatives of the media and humanitarian and development workers and associated personnel, notified to the Committee in advance and in the absence of a negative decision by the Committee within five working days of such a notification. 4. Article 1 shall not apply to the supply, sale or transfer of non-lethal military equipment intended solely for security or disarmament assistance to the Libyan government, as well as the provision of related technical assistance, training or financial assistance. 5. Article 1 shall not apply to the supply, sale or transfer of protective clothing, including flak jackets and military helmets, temporarily exported to Libya by UN personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. 6. Article 1 shall not apply to the supply, sale or transfer of non-lethal military equipment intended solely for humanitarian or protective use, and related technical assistance or training.; (2) in Article 5(1), point (a) is replaced by the following: (a) persons listed in Annex I to UNSCR 1970 (2011), and additional persons designated by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 23 of UNSCR 1973 (2011), and paragraph 4 of UNSCR 2174 (2014), as listed in Annex I to this Decision. ; (3) in Article 6(1), point (a) is replaced by the following: (a) persons and entities listed in Annex II to UNSCR 1970 (2011), and additional persons and entities designated by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraphs 19 and 23 of UNSCR 1973 (2011), and paragraph 4 of UNSCR 2174 (2014), as listed in Annex III to this Decision. . Article 2 Annexes I and III to Decision 2011/137/CFSP shall be amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 October 2014. For the Council The President C. ASHTON (1) Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 53). ANNEX The entries set out in Annexes I and III to Decision 2011/137/CFSP concerning the persons listed below are replaced by the following entries: DORDA, Abu Zayd Umar Director, External Security Organisation. Regime loyalist. Head of external intelligence agency. Believed status/location: in custody in Libya. Date of UN designation: 17.3.2011 (EU designation: 28.2.2011). AL-SENUSSI, Colonel Abdullah Title: Colonel DOB: 1949 POB: Sudan a.k.a.: Ould Ahmed, Abdoullah Passport number: B0515260 DOB: 1948 POB: Anefif (Kidal), Mali Date of issue: 10 Jan 2012 Place of issue: Bamako, Mali Date of expiration: 10 Jan 2017 a.k.a.: Ould Ahmed, Abdoullah Mali ID number: 073/SPICRE POB: Anefif, Mali Date of issue: 6 Dec 2011 Place of issue: Essouck, Mali Director Military Intelligence. Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar QADHAFI. Believed status/location: in custody in Libya Date of UN designation: 17.3.2011 (EU designation: 28.2.2011).